Case 1:20-cv-02187-MKB-RML Document 7 Filed 12/10/20 Page 1 of 4 PageID #: 150




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
VICTOR ASAD EL BEY f/k/a/ VINSON
McCRAE,                                                           NOT FOR PUBLICATION

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  20-CV-2187 (MKB)
                           v.

NATIONSTAR MORTGAGE LLC, SHAPIRO,
DiCARO & BARAK LLC, and MR. COOPER,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

         Plaintiff Victor Asad El Bey, formerly known as Vinson McCrae, proceeding pro se,

commenced the above-captioned action on May 14, 2020, against Defendants Nationstar

Mortgage LLC (“Nationstar”), Shapiro, DiCaro & Barak LLC, and Mr. Cooper, disputing a

judgment of foreclosure and sale of real property located at 176-10 129th Avenue, Jamaica, New

York (“the Property”) entered on February 18, 2020, in New York Supreme Court, Queens

County, under Index No. 712187/2016 (the “Foreclosure Judgment”). (Compl. 8, Docket Entry

No. 1.) By Memorandum and Order dated May 28, 2020, the Court dismissed the action for lack

of subject matter jurisdiction and granted Plaintiff leave to file an amended complaint (the “May

2020 Decision”). (May 2020 Decision 6, Docket Entry No. 3.) On June 15, 2020, Plaintiff filed

an Amended Complaint. (Am. Compl., Docket Entry No. 5.)

         For the reasons set forth below, the Court dismisses the action for lack of subject matter

jurisdiction.
Case 1:20-cv-02187-MKB-RML Document 7 Filed 12/10/20 Page 2 of 4 PageID #: 151




   I.   Discussion

        In the May 2020 Decision, the Court dismissed the original Complaint in this case for

lack of subject matter jurisdiction because a challenge to a state court’s foreclosure judgment is

barred by the Rooker-Feldman doctrine. (May 2020 Decision 6); D.C. Ct. of Appeals v.

Feldman, 460 U.S. 462, 482 (1983) (“[A] United States District Court has no authority to review

final judgments of a state court in judicial proceedings.”); Rooker v. Fidelity Tr. Co., 263 U.S.

413, 416 (1923) (holding that “no court of the United States other than [the Supreme Court]

could entertain a proceeding to reverse or modify [a state court’s] judgment for errors”); see also

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–84 (2005) (holding that

Rooker-Feldman bars “cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments”); Vossbrinck v. Accredited Home Lenders,

Inc., 773 F.3d 423, 426 (2d Cir. 2014) (per curiam) (“Under the Rooker-Feldman doctrine,

federal district courts lack jurisdiction over cases that essentially amount to appeals of state court

judgments.” (citing Exxon Mobil Corp., 544 U.S. at 284)). The Order stated:

               To the extent Plaintiff is seeking to either set aside the Foreclosure
               Judgment or seek damages because Nationstar foreclosed on the
               Property, his claim is barred by the Rooker-Feldman doctrine
               because (1) Plaintiff lost in the State Foreclosure Action which
               resulted in the Foreclosure Judgment; (2) Plaintiff’s alleged injuries
               stem directly from the Foreclosure Judgment — his loss of the
               Property; (3) Plaintiff’s federal Complaint invites review of the state
               court Foreclosure Judgment; and (4) Plaintiff filed this action on
               May 14, 2020, approximately three months after the Foreclosure
               Judgment had been filed and entered by the County Clerk’s office.
               (See Compl.) Because Plaintiff’s injury stems from the adverse
               Foreclosure Judgment, review of that judgment is precluded under
               Rooker-Feldman. See Vossbrinck, 773 F.3d at 427 (“To the extent
               [the plaintiff] asks the federal court to grant him title to his property

                                                  2
Case 1:20-cv-02187-MKB-RML Document 7 Filed 12/10/20 Page 3 of 4 PageID #: 152




               because the foreclosure judgment was obtained fraudulently,
               Rooker-Feldman bars [his] claim.”).

(May 2020 Decision 5.)

       However, broadly construing the pro se Complaint as possibly seeking to assert a money

damages claim “that may not necessarily require the Court to review the state court’s Foreclosure

Judgment,” (id. at 5–6), the Court granted Plaintiff leave to file an amended complaint “[t]o the

extent Plaintiff is asserting a separate claim for damages that does not implicate the Foreclosure

Judgment,” (id. at 6). The May 2020 Decision further required Plaintiff to assert a basis for

subject matter jurisdiction over the damages claim. (Id.) On June 15, 2020, Plaintiff submitted

an Amended Complaint that states, in its entirety:

               Plaintiff[] propose[s] an Amended Complaint in the above-entitled
               cause.

               Plaintiff is a Moor/Muur (Living “natural” man).

               Plaintiff is a Secured Party Creditor.

               Plaintiff is seeking to have the cause dismissed:

               Defendants, upon information and belief, do[] not own the note and
               mortgage. Because ownership of the note and mortgage is an
               element of a foreclosure cause of action, Defendants had no right to
               foreclose.

               Plaintiff is seeking damages estimated at $500,000 dollars from
               defendants involved in the foreclosed process for Real Property,
               Private Property and legal fees.

(Am. Compl. 1.)

       The Amended Complaint does not assert a claim over which this Court has subject matter

jurisdiction. Like the original Complaint, the Amended Complaint seeks to have the state court’s

Foreclosure Judgment dismissed and seeks money damages “for Real Property, Private


                                                 3
Case 1:20-cv-02187-MKB-RML Document 7 Filed 12/10/20 Page 4 of 4 PageID #: 153




Property[,] and legal fees” of $500,000 because Nationstar foreclosed on the Property. (Id.)

Although Plaintiff specifies a dollar amount for the damages, he neither asserts a separate claim

for damages that does not implicate the Foreclosure Judgment nor alleges a basis for this Court’s

subject matter jurisdiction. (See id.) Because Plaintiff is seeking to either set aside the

Foreclosure Judgment or to receive damages because Nationstar foreclosed on the Property, his

claim is barred by the Rooker-Feldman doctrine. See Vossbrinck, 773 F.3d at 427.

  II. Conclusion

        The Amended Complaint fails to assert a valid basis for this Court’s subject matter

jurisdiction. Accordingly, the Court dismisses this action without prejudice pursuant to Rule

12(h)(3) of the Federal Rules of Civil Procedure. Although Plaintiff paid the filing fee to

commence this action, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

would not be taken in good faith and therefore denies in forma pauperis status for the purpose of

any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is

directed to mail a copy of this Memorandum and Order to Plaintiff at the address of record and

close this case.

Dated: December 10, 2020
       Brooklyn, New York

                                                      SO ORDERED:


                                                          s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                  4
